Title: To Alexander Hamilton from Adam Hoops, 30 August 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York 30 August 1799
          
          I am informed by Lieut Fergus under date 25 June. that he could not move without the assistance of some carriage to Convey the Utensills for Cooking &c—& that he had applied to the agent of the War department who told him he could not do any thing in it without the orders of the Secretary of war—
          Lieut Fergus is at Fort Johnston N. Carolina with twenty six men who he says are very much in debt & that he has become responsible. He wishes some of his pay.
          I am Sir with great Respect Yr Mo Ob Svt
          
            A Hoops
          
          General Hamilton
        